Exhibit 10.62

 

 

February 18, 2013

 

 

CONFIDENTIAL

 

Mr. R. Jeffrey Bailly

[address]

 

Dear Mr. Bailly:

 

Please refer to your employment agreement with the Company dated October 8,
2007, as amended on March 2, 2011 (the “Employment Agreement”).

 

This letter agreement will confirm our understanding and agreement that
Employment Agreement is hereby amended effective as of January 1, 2013 by
deleting therefrom paragraphs 2 and 3 in their entirety, and inserting in lieu
thereof the following:

 

“2.                                You shall serve as President and Chief
Executive Officer of the Company on a full-time basis subject to the supervision
and direction of the Board of Directors of the Company.  You shall receive the
following base compensation: (i) annual salary of not less than $450,000 payable
in equal weekly installments; and (ii) a stock grant award to be made by the
Compensation Committee of the Board (the “Committee”) in the first quarter of
each calendar year (the “Annual Stock Grant Award”) entitling you to receive on
or about December 31 of such calendar year, the exact date of which is to be
determined by the Corporation’s Chief Financial Officer to coincide with the
Company’s last payroll for the year (the “Issue Date”), such number of shares of
the $.01 par value Common Stock of the Company as is equal to $400,000 divided
by the closing trading price on the Issue Date. The Annual Stock Grant Award
shall be made under the Company’s 2003 Incentive Plan (the “2003 Incentive
Plan”), as amended, subject to your continued employment with the Company
through the Issue Date and subject to the terms and conditions set forth below
in this Agreement.  In addition, you shall be eligible for an annual incentive
bonus based on an annual bonus plan approved by the Committee and keyed to
achievement of such fiscal year financial and strategic objectives of the
Company as the Committee may from time to time determine.  Subject to the
provisions hereof, your employment by the Company may be terminated by the
Company at any time.  You shall not be required to relocate from the Greater
Boston, Massachusetts area to discharge your responsibilities in the event the
executive offices of the Company are moved outside of such area.

 

3.                                      In the event of (a) a “Change in
Control” of the Company (as hereinafter defined), or (b) the termination of your
employment by the Company without “Cause” as hereinafter defined, or the
voluntary termination of your employment for “Good Reason” as hereinafter
defined, subject to the provisions of Paragraph 12 below, any shares in the
Annual Stock Grant Award not issued to you to which you would otherwise be
entitled as of the next Issue Date following such Change in Control or such
termination shall be issued to you immediately prior to the effective date of
such Change in Control or such termination, as the case may be.  No payment for
such shares will be required.  You acknowledge that such shares will be acquired
for investment and not with a view to distribution and that the certificates for
such shares shall bear an appropriate legend.”

 

Except as amended hereby, the Employment Agreement shall remain in full force
and effect.

 

This letter agreement may be executed in multiple counterparts.

 

If this letter correctly sets forth our understanding and agreement regarding
amendment of the Employment Agreement, please indicate your acceptance by
signing both copies of this letter and returning one copy.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

/s/ Ronald J. Lataille

 

 

 

Ronald J. Lataille,

 

Chief Financial Officer

 

 

 

 

Agreed To: February 18, 2013

 

 

 

 

 

/s/ R. Jeffrey Bailly

 

R. Jeffrey Bailly

 

 

2

--------------------------------------------------------------------------------